EXHIBIT 10.1
 
AGREEMENT
 


 
This Agreement is made and entered into as of the 5th day of January, 2006, by
and between SOUTHERN CONNECTICUT BANCORP, INC. having a principal place of
business in New Haven, Connecticut (hereinafter referred to as the “Company”)
and Carlota I. Grate, residing in Rocky Hill, Connecticut (hereinafter referred
to as the “Employee”).
 
W I T N E S S E T H
 
WHEREAS, the Employee is employed as an employee-at-will by the Company as the
Senior Vice President and Chief Financial Officer of the Company and of its
wholly-owned subsidiary The Bank of Southern Connecticut (the “Bank”); and
 
WHEREAS, the parties have agreed to provide certain benefits to the Employee
upon a change in control of the Company as specified below;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:
 
1. Change in Control. If, as the result of a “Business Combination”, the
Employee incurs an “Adverse Employment Event”, the Employee shall be paid a lump
sum payment of an amount equal to two times her base annual compensation
immediately before the Business Combination. An “Adverse Employment Event” for
the purposes of this Agreement shall be deemed to occur if (i) the Employee’s
position as Senior Vice President and Chief Financial Officer at both the
Company and the Bank shall end, or (ii) the Employee’s responsibilities at both
the Company and the Bank shall be significantly reduced.  A “Business
Combination” for the purposes of this Agreement shall be defined as the sale by
the Company of all or substantially all of its assets, the acquisition of
fifty-one (51%) of the Company’s outstanding voting stock, or the merger of the
Company with another corporation as a result of which the Company is not the
surviving entity.


2. Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company, including, without limitation, any corporation,
individual or any person or entity which may acquire all or substantially all of
the assets and business of the Company, or of any division of the Company for
which the Employee has primarily management responsibility, or with or into
which the Company may be consolidated or merged or any surviving corporation in
any merger involving the Company.
 
3. Arbitration. Any dispute which may arise between the parties hereto shall be
submitted to binding arbitration in accordance with the Rules of the American
Arbitration Association providing that such dispute shall first be submitted to
the Company’s Board of Directors in an effort to resolve such dispute without
resort to arbitration. In any dispute which is submitted to arbitration, the
arbitration costs and attorney’s fees of the prevailing party shall be paid by
the other party.
 
4. Severability. If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body of competent
jurisdiction, such term or condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.
 
5. Construction. This Agreement shall be construed under the laws of the State
of Connecticut. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties. Employee acknowledges that she has not relied on any
representations, promises, or agreements of any kind made to her in connection
with her decision to sign this Agreement, except for those set forth in this
Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Employee has hereunto set her hand, on the day first
above written.
 

 
SOUTHERN CONNECTICUT BANCORP, INC.
 
 
 
By: /s/ Joseph V. Ciaburri
-------------------------------------------------
Joseph V. Ciaburri
Chairman and Chief Executive Officer
 
 
 
EMPLOYEE:
 
 
 
/s/ Carlota I. Grate
-------------------------------------------------
Carlota I. Grate






--------------------------------------------------------------------------------
